EXHIBIT 99.1 Index to consolidated financial statements of Prosensa Holding N.V. in liquidatie Report of independent registered public accounting firm F-2 Consolidated statement of comprehensive income F-3 Consolidated balance sheet F-4 Consolidated statement of changes in equity F-5 Consolidated statement of cash flows F-6 Notes to the consolidated financial statements F-7 Report of Independent Registered Public Accounting Firm To Management Board and shareholders of Prosensa Holding N.V. in liquidatie In our opinion, the accompanying consolidated balance sheets and the related consolidated statement of comprehensive income, changes in equity and cash flows present fairly, in all material respects, the financial position of Prosensa Holding N.V.in liquidatie and its subsidiariesat December 31, 2014 and December 31, 2013, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2014in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States) and International Standards on Auditing. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Emphasis on liquidation of the company As described in note 2.1, the company has transferred all the assets and liabilities following the acquisition by Biomarin and the legal entity is in liquidation. Our opinion is not qualified in respect of this matter. /s/ PricewaterhouseCoopers Accountants N.V. PricewaterhouseCoopers Accountants N.V.
